 


113 HR 745 IH: To reauthorize the Water Desalination Act of 1996.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 745 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mrs. Napolitano (for herself, Ms. Brown of Florida, Ms. Chu, Mr. Garamendi, Mr. Honda, Mr. Markey, Mrs. Negrete McLeod, Mr. Peters of California, Mr. Pierluisi, Mr. Rush, Mr. Sablan, Ms. Linda T. Sánchez of California, Ms. Slaughter, Mr. Huffman, Mr. Hinojosa, Ms. Hanabusa, Ms. Eddie Bernice Johnson of Texas, Ms. Roybal-Allard, Mr. Pastor of Arizona, Ms. Kaptur, Mr. Lewis, Mr. Ruiz, and Mr. Takano) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the Water Desalination Act of 1996. 
 
 
1.Reauthorization of Water Desalination Act of 1996Section 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
(1)in subsection (a), in the first sentence, by striking 2013 and inserting 2018; and
(2)in subsection (b), by striking for each of fiscal years 2012 through 2013 and inserting for each of fiscal years 2013 through 2018.  
 
